As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22558 Brookfield Investment Funds (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Kim G. Redding, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) (800) 497-3746 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS - 97.0% AUSTRALIA - 14.0% Diversified - 1.9% Dexus Property Group 1 $ Retail - 12.1% CFS Retail Property Trust Group 1 Charter Hall Retail REIT 1 Stockland 1 Westfield Group 1 Westfield Retail Trust 1 Total Retail Total AUSTRALIA AUSTRIA - 0.8% Residential - 0.8% Conwert Immobilien Invest SE 1 Total AUSTRIA CHINA - 3.7% Diversified - 0.3% KWG Property Holding Ltd. 1 Homebuilders - 1.1% Evergrande Real Estate Group Ltd. 1 Real Estate Operator/Developer - 2.3% SOHO China Ltd. 1 Total CHINA FRANCE - 2.9% Diversified - 2.9% Unibail-Rodamco SE 1 Total FRANCE GERMANY - 3.0% Mixed - 0.9% DIC Asset AG 1 Office - 1.3% Alstria Office REIT-AG 1 Real Estate Operator/Developer - 0.8% LEG Immobilien AG 1,2 Total GERMANY BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS (continued) HONG KONG - 2.7% Developer - Diversified - 0.9% Sino Land Company Ltd. 1 $ Diversified - 1.8% Sun Hung Kai Properties Ltd. 1 Total HONG KONG ITALY - 0.8% Office - 0.8% Beni Stabili SpA 1 Total ITALY JAPAN - 4.7% Diversified - 2.4% Hulic Company Ltd. 1 Mitsui Fudosan Company Ltd. 1 Total Diversified Office - 2.3% Mitsubishi Estate Company Ltd. 1 Total JAPAN MEXICO - 2.0% Diversified Real Estate/Land - 2.0% Fibra Uno Administracion SA de CV 1 Total MEXICO NORWAY - 2.0% Diversified - 2.0% Norwegian Property ASA 1 Total NORWAY POLAND - 1.4% Retail - 1.4% Atrium European Real Estate Ltd. 1 Total POLAND SINGAPORE - 3.3% Diversified - 0.9% CapitaLand Ltd. 1 Industrial - 1.5% Global Logistic Properties Ltd. 1 Regional Malls - 0.9% CapitaMalls Asia Ltd. 1 Total SINGAPORE BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS (continued) UNITED KINGDOM - 6.4% Diversified - 3.2% British Land Company PLC 1 $ Safestore Holdings PLC 1 Total Diversified Office - 1.8% Great Portland Estates PLC 1 Songbird Estates PLC 1,2 Total Office Retail - 1.4% Hammerson PLC 1 Total UNITED KINGDOM UNITED STATES - 49.3% Healthcare - 1.5% Brookdale Senior Living, Inc. 2 Homebuilders - 2.3% Toll Brothers, Inc. 2 Hotel - 4.2% Diamond Rock Hospitality Co. Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust Total Hotel Manufactured Homes - 2.1% Equity Lifestyle Properties, Inc. Mixed - 1.5% Liberty Property Trust Office - 10.8% Boston Properties, Inc. Brandywine Realty Trust Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. SL Green Realty Corp. Total Office Regional Malls - 6.1% The Macerich Co. Simon Property Group, Inc. Total Regional Malls BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS (continued) Residential - 9.0% BRE Properties, Inc. $ Equity Residential Essex Property Trust, Inc. Total Residential Self Storage - 7.9% Iron Mountain, Inc. Public Storage Total Self Storage Strip Centers - 2.8% DDR Corp. Weingarten Realty Investors Total Strip Centers Timber - 1.1% Rayonier, Inc. Total UNITED STATES Total COMMON STOCKS (Cost $59,370,426) Total Investments - 97.0% (Cost $59,370,426) Other Assets in Excess of Liabilities - 3.0% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Foreign security or a U.S. security of a foreign company. 2 - Non-income producing security. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS - 91.0% AUSTRALIA - 0.5% Transmission & Distribution - 0.5% Spark Infrastructure Group 1 $ Total AUSTRALIA BRAZIL - 2.2% Transmission & Distribution - 0.8% Transmissora Alianca de Energia Eletrica SA 1 Water - 1.4% Cia de Saneamento Basico do Estado de Sao Paulo 1 Total BRAZIL CANADA - 11.5% Oil & Gas Storage & Transportation - 11.5% Enbridge, Inc. 1 Keyera Corp. 1 Pembina Pipeline Corp. 1 TransCanada Corp. 1 Veresen, Inc. 1 Total Oil & Gas Storage & Transportation Total CANADA CHINA - 2.8% Oil & Gas Storage & Transportation - 1.8% Beijing Enterprises Holdings Ltd. 1 Toll Roads - 1.0% Anhui Expressway Co. 1 Jiangsu Expressway Company Ltd. 1 Sichuan Expressway Company Ltd. 1 Zhejiang Expressway Company Ltd. 1 Total Toll Roads Total CHINA FRANCE - 2.4% Infrastructure - Communications - 0.7% Eutelsat Communications SA 1 Toll Roads - 1.7% Groupe Eurotunnel SA 1 Total FRANCE BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS (continued) GERMANY - 0.5% Airports - 0.5% Fraport AG Frankfurt Airport Services Worldwide 1 $ Total GERMANY HONG KONG - 4.1% Oil & Gas Storage & Transportation - 2.8% Hong Kong & China Gas Company Ltd. 1 Ports - 0.9% Hutchison Port Holdings Trust 1 Rail - 0.4% Guangshen Railway Company Ltd. 1 Total HONG KONG ITALY - 1.8% Oil & Gas Storage & Transportation - 1.8% SnamSpA 1 Total ITALY JAPAN - 1.9% Oil & Gas Storage & Transportation - 1.9% Tokyo Gas Company Ltd. 1 Total JAPAN MEXICO - 0.5% Oil & Gas Storage & Transportation - 0.5% Infraestructura Energetica Nova S.A.B. de C.V. 1,2 Total MEXICO NETHERLANDS - 1.7% Oil & Gas Storage & Transportation - 1.7% Koninklijke Vopak NV 1 Total NETHERLANDS SPAIN - 1.2% Toll Roads - 1.2% Abertis Infraestructuras SA 1 Total SPAIN BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS (continued) SWITZERLAND - 1.1% Airports - 1.1% Flughafen Zuerich AG 1 $ Total SWITZERLAND UNITED ARAB EMIRATES - 0.7% Ports - 0.7% DP World Ltd. 1 Total UNITED ARAB EMIRATES UNITED KINGDOM - 6.1% Transmission & Distribution - 3.9% National Grid PLC 1 Water - 2.2% Severn Trent PLC 1 United Utilities Group PLC 1 Total Water Total UNITED KINGDOM UNITED STATES - 52.0% Infrastructure - Communications - 10.1% American Tower Corp. Crown Castle International Corp. 2 SBA Communications Corp. 2 Total Infrastructure - Communications Infrastructure - Diversified - 0.9% Teekay Corp. 1 Oil & Gas Storage & Transportation - 36.5% Access Midstream Partners L.P. Enbridge Energy Management LLC 2 1 23 Energy Transfer Equity L.P. Enterprise Products Partners L.P. EQT Midstream Partners L.P. Inergy L.P. Kinder Morgan, Inc. MarkWest Energy Partners L.P. MPLX L.P. ONEOK, Inc. Sempra Energy Southwest Gas Corp. Spectra Energy Corp. Sunoco Logistics Partners L.P. Targa Resources Corp. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS (continued) Tesoro Logistics L.P. $ The Williams Companies, Inc. Western Gas Equity Partners L.P. Total Oil & Gas Storage & Transportation Rail - 2.6% Norfolk Southern Corp. Union Pacific Corp. Total Rail Transmission & Distribution - 1.9% Northeast Utilities Total UNITED STATES Total COMMON STOCKS (Cost $170,349,490) Total Investments - 91.0% (Cost $170,349,490) Other Assets in Excess of Liabilities - 9.0% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Foreign security or a U.S. security of a foreign company. 2 - Non-income producing security. BROOKFIELD HIGH YIELD FUND Schedule of Investments (Unaudited) March 31, 2013 Interest Rate Maturity Principal Amount (000s) Value CORPORATE BONDS - 82.5% Automotive - 6.3% American Axle & Manufacturing, Inc. % 03/15/21 $ $ Ford Motor Co. 08/01/18 Jaguar Land Rover PLC 1,2,3 05/15/21 Pittsburgh Glass Works LLC 1,3 04/15/16 Tenneco, Inc. 12/15/20 Visteon Corp. 04/15/19 Total Automotive Basic Industry - 14.7% ArcelorMittal 2 06/01/18 Alpha Natural Resources, Inc. 06/01/21 Arch Coal, Inc. 06/15/21 Associated Materials LLC/AMH New Finance, Inc. 11/01/17 Building Materials Corporation of America 1,3 05/01/21 Cascades, Inc. 2 01/15/20 FMG Resources August 2006 Property Ltd. 1,2,3 04/01/22 Hexion US Finance Corp. 04/15/20 Hexion US Finance Corp./Hexion Nova Scotia Finance ULC 11/15/20 50 Huntsman International LLC 03/15/21 INEOS Group Holdings SA 1,2,3 02/15/16 Masonite International Corp. 1,2,3 04/15/21 Millar Western Forest Products Ltd 2 04/01/21 Ply Gem Industries, Inc. 02/15/18 Steel Dynamics, Inc. 03/15/20 Tembec Industries, Inc. 2 12/15/18 Trinseo Materials Operating SCA/Trinseo Materials Finance, Inc. 1,2,3 02/01/19 United States Steel Corp. 02/01/18 Verso Paper Holdings LLC / Verso Paper, Inc. 01/15/19 Total Basic Industry Capital Goods - 7.9% AAR Corp. 01/15/22 Berry Plastics Corp. 05/15/18 Coleman Cable, Inc. 02/15/18 Crown Cork & Seal Company, Inc. 12/15/26 Mueller Water Products, Inc. 06/01/17 Owens-Illinois, Inc. 05/15/18 Tekni-Plex, Inc. 1,3 06/01/19 Terex Corp. 04/01/20 Total Capital Goods Consumer Cyclical - 3.1% Levi Strauss & Co. 05/15/20 Limited Brands, Inc. 07/15/37 Phillips-Van Heusen Corp. 05/15/20 Total Consumer Cyclical Consumer Non-Cyclical - 2.6% B&G Foods, Inc. 01/15/18 C&S Group Enterprises LLC 1,3 05/01/17 Jarden Corp. 11/15/22 Total Consumer Non-Cyclical Energy - 10.8% BreitBurn Energy Partners L.P./BreitBurn Finance Corp. 10/15/20 Calfrac Holdings L.P. 1,3 12/01/20 Crosstex Energy L.P./Crosstex Energy Finance Corp. 02/15/18 EV Energy Partners L.P./EV Energy Finance Corp. 04/15/19 FTS International Services LLC/FTS International Bonds, Inc. 1,3 11/15/18 Hilcorp Energy I LP/Hilcorp Finance Co. 1,3 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 04/15/20 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 03/15/18 Precision Drilling Corp. 2 11/15/20 SESI LLC 12/15/21 Trinidad Drilling Ltd. 1,2,3 01/15/19 Total Energy Healthcare - 9.1% CHS/Community Health Systems, Inc. 07/15/20 DJO Finance LLC/DJO Finance Corp. 04/15/18 Fresenius Medical Care US Finance II, Inc. 1,3 01/31/22 BROOKFIELD HIGH YIELD FUND Schedule of Investments (Unaudited) March 31, 2013 Interest Rate Maturity Principal Amount (000s) Value CORPORATE BONDS (continued) HCA, Inc. % 10/01/18 $ $ Health Management Associates, Inc. 01/15/20 inVentiv Health, Inc. 1,3 08/15/18 Jaguar Holding Company II/Jaguar Merger Sub, Inc. 1,3 12/01/19 Kindred Healthcare, Inc. 06/01/19 Polymer Group, Inc. 02/01/19 Service Corporation International 11/15/21 Total Healthcare Media - 6.5% Cablevision Systems Corp. 09/15/17 CCO Holdings LLC/CCO Holdings Capital Corp. 01/31/22 CCO Holdings LLC/CCO Holdings Capital Corp. 04/30/20 Cenveo Corp. 02/01/18 Clear Channel Worldwide Holdings, Inc. 03/15/20 Cumulus Media Holdings, Inc. 05/01/19 Deluxe Corp. 03/15/19 Lamar Media Corp. 04/15/18 Mediacom LLC/Mediacom Capital Corp. 08/15/19 National CineMedia LLC 04/15/22 Total Media Services - 14.0% AMC Entertainment, Inc. 06/01/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 03/15/20 Boyd Gaming Corp. 1,3 07/01/20 Caesars Entertainment Operating Company, Inc. 06/01/17 Casella Waste Systems, Inc. 02/15/19 Cedar Fair L.P./Canada's Wonderland Co./Magnum Management Corp. 08/01/18 Chester Downs & Marina LLC 1,3 02/01/20 CityCenter Holdings LLC/CityCenter Finance Corp. 01/15/16 Iron Mountain, Inc. 08/15/21 MGM Resorts International 01/15/17 MGM Resorts International 02/01/19 50 MTR Gaming Group, Inc. 5 08/01/19 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,3 04/15/17 Standard Pacific Corp. 05/15/18 United Rentals North America, Inc. 04/15/22 United Rentals North America, Inc 02/01/21 Total Services Technology & Electronics - 0.8% First Data Corp. 1,3 06/15/19 Telecommunications - 4.7% CenturyLink, Inc. 03/15/42 Cincinnati Bell, Inc. 10/15/20 81 Cincinnati Bell, Inc. 03/15/18 Frontier Communications Corp. 03/15/19 MetroPCS Wireless, Inc. 1,3 04/01/23 Windstream Corp. 03/15/19 Total Telecommunications Utility - 2.0% Calpine Corp. 1,3 10/15/17 NRG Energy, Inc. 06/15/19 Total Utility CORPORATE BONDS (Cost - $20,637,504) TERM LOANS - 0.8% Albertson, Inc. 3,4 02/27/16 inVentiv Health, Inc. 3,4 08/04/16 TERM LOANS (Cost - $199,500) BROOKFIELD HIGH YIELD FUND Schedule of Investments (Unaudited) March 31, 2013 Shares Value COMMON STOCKS - 1.0% Services - 0.3% Cedar Fair L.P. $ Telecommunications - 0.7% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Total Telecommunications COMMON STOCKS (Cost - $258,598) Total Investments - 84.3% (Cost - $21,095,602) Other Assets in Excess of Liabilities - 15.7% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to transactions exempt from registration, normally to qualified institutional buyers.As of March 31, 2013, the total value of all such investments was $5,103,134 or 19.4% of net assets. 2 - Foreign security or a U.S. security of a foreign company. 3 - Private Placement. 4 - Variable rate security - Interest rate shown in the rate in effect as of March 31, 2013. 5 - Payment in kind security. Notes to Schedule of Investments (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from at least two active and reliable market makers in any such security.If quotes cannot be obtained from two active and reliable market makers then the securities may be priced using a quote obtained from a single active market maker. Short-term debt securities with remaining maturities of sixty days or less are valued at cost adjusted by the amortization of discount or premium to the date of maturity, unless such valuation, in the judgment of the Adviser’s Valuation Committee, does not represent market value, in which case these securities will be fair valued as determined by the Adviser’s Valuation Committee. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the trade price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Funds’ Board of Trustees. There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate a Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Board has adopted procedures for the valuation of the Funds’ securities and has delegated the day to day responsibilities for valuation determinations under these procedures to the Adviser.Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers.If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Adviser’s Valuation Committee.The Valuation Committee is comprised of senior members of the Adviser’s management team. The Funds have established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar investments, quoted prices based on recently executed transactions, interest rates, credit risk, etc.) • Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of investments) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee.If the Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund’s investments carried at fair value: Brookfield Global Listed Real Estate Fund The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund’s investments carried at fair value: Valuation Inputs Level 1 Level 2 Level 3 Total Common Stocks: Australia $
